     Case 20-32547 Document 86 Filed in TXSB on 03/26/21 Page 1 of 5


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
         IN RE:                       §                                                     ENTERED
                                      §                                                     03/24/2021
         SPORTS PRO DEVELOPMENT,      §        Case No. 20-32547
         LLC,                         §           Chapter 7
                      Debtor.         §


                    ORDER GRANTING MOTION TO DISMISS
            FOR LACK OF SUBJECT MATTER JURISDICTION (ECF No. 81)

        7he Motion to Dismiss for Lack of Subject Matter Jurisdiction filed by Creditors, Rene

Etcharren ³(WFKDUUHQ´  DQG SM Monterrey, LLC and World Soccer Enterprises, //& UHIHUUHG

WR DV ³600´ , on March 1, 2021 (ECF Document 81). After rHYLHZ RI WKH SOHDGLQJ DQG QR

UHVSRQVH ILOHG E\ 'HEWRU this Court finds that good cause exists to GRANT the Motion. The

Court finds that there is good cause because the Written Consent was not executed by 'HEWRU¶V

PHPEHUVQRUZDVthe filing of bankruptcy authorized E\ WKH 'HEWRU¶V PHPEHUV. As a result of

the fraudulently filed Written Consent submitted to this Court E\ 'HEWRU¶V 5HSUHVHQWDWLYH

and the filing of this bankruptcy action not being authorized, this Court lacks subject matter

jurisdiction over this case.

        It is therefore ORDERED that:

    1. The Motion is granted as set forth herein.

    2. 7KLV&RXUWODFNVVXEMHFWPDWWHUMXULVGLFWLRQEHFDXVH'HEWRU¶V5HSUHVHQWDWLYHfraudulently

        submitted the Written Consent to this Court DQG'HEWRU¶VPHPEHUVGLGQRWDXWKRUL]HWKH

        filing of this action.

    3. All objections to the Motion not otherwise addressed by this Order are denied.

      Signed this ____ day of ________________, 2021.
  March 24, 2021
                                                           _____________________________
                                                           United States Bankruptcy Judge
                                                           Eduardo V. Rodriquez
                       Case 20-32547 Document 86 Filed in TXSB on 03/26/21 Page 2 of 5
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                                 Case No. 20-32547-evr
Sports Pro Development, LLC                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0541-4                                                  User: jchavez                                                               Page 1 of 4
Date Rcvd: Mar 24, 2021                                               Form ID: pdf001                                                           Total Noticed: 95
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 26, 2021:
Recip ID                   Recipient Name and Address
db                         Sports Pro Development, LLC, 6700 Woodlands Pkwy # 230-234, Juan Carlos Padilla, The Woodlands, TX 77382-2575
cr                     +   Blanc Alps, LLC, 433 North Loop W, Houston, TX 77008, UNITED STATES 77008-2029
cr                     +   Jambrina CPA, 433 N Loop West, Houston, tx 77008, UNITED STATES 77008-2029
cr                     +   James V. Bassetti, Jr, c/o Atlas, Hall & Rodriguez,LLP, PO Box 3725, 818 Pecan Blvd., McAllen, TX 78501-2418
cr                     +   Rene Etcharren, c/o Renne Law, 808 W. Dallas Street, Suite F, Conroe, TX 77301-2259
cr                     +   SM Monterrey Group, LLC, Renne Law, PLLC, 808 W. Dallas Street, Suite F, Conroe,, TX 77301-2259
cr                         Santos Laguna, S.A. de C.V., Club Santos LAguna,, Santos LAguna, S.C., Territorio Santos Modelo, Calsada Territorio Santo Moedelo #1,
                           Torreon, Co 27250 MEXICO
cr                     +   World Soccer Enterprises LLC, Renne Law, PLLC, 808 W. Dallas St., Suite F, Conroe, TX 77301, UNITED STATES 77301-2259
10991473                   Abiel Alfaro, 770 S Post Oak Ln Ste 600, Houston, TX 77056-1965
10991474                   Alberto Laureano, 9800 Centre Pkwy Ste 700, Houston, TX 77036-8261
10991475                   Alejandro Galvez Hernandez, Rio de la Plata #116, Colonia del Valle, San Pedro, Nuevo Leon Mexico, 66220
10991476                   Amos Mohamed, 25650 Interstate 45 N Apt 1206, Spring, TX 77386-0927
10991477               +   Atlas, Hall & Rodriguez, LLP, Attn: Daniel G. Gurwitz, PO Drawer 3725, Mcallen, TX 78502-3725
10991478                   BlancAlps, LLC, 433 North Loop W, Houston, TX 77008-2029
10991479                   Cambria Hotels, LLC, 532 E. State Highway 1, Nixa, MO 65714
10991480                   Carlos Ramirez, 910 Louisiana St Ste 550, Houston, TX 77002-4916
10991481                   Carmen Padilla, 8717 Forum Way Ste E, Fort Worth, TX 76140-5029
10991482                   Cortez Law Firm, PLLC, Attn: Carlos Cortez and Megna Wadhwani, 12801 N Central Expy Ste 360, Dallas, TX 75243-1879
10991483                   Cosme Salazar, 11703 Oakshield Ln, Cypress, TX 77433-1603
10991484               +   Crawford, Wishnew & Lang, PLLC, Attn: Mark 'TJ' Jones, 1700 Pacific Ave. Ste. 2390, Dallas, TX 75201-7371
10991485                   Danny Gillean, 2171 Fm 740 S, Forney, TX 75126-5330
10991486                   David Corvera, 13705a State Highway 249, Houston, TX 77086-2705
10991487                   Eduardo Camarena, 61 Carlton Woods Dr, The Woodlands, TX 77382-2677
10991488                   Eduardo Garcia, 3811 Village Well Dr, Humble, TX 77396-4081
10991489               +   Ernesto Barrios, 2203 Timberloach Pl Ste. 218A, Spring, TX 77380-1105
10991490                   Fernando Saenz, 1109 W Jonquil Ave, Mcallen, TX 78501-3822
10991491                   Fox Assets Ventures LTD, 282 Ed English Dr Bldg 6 Unit D, Shenandoah, TX 77385-8022
10991492                   Fox Capital Group, LLC, 17610 Bentley Dr, Morgan Hill, CA 95037
10991493              #+   Francisco Ramirez and Associates, PC, Attn: Francisco Ramirez, Three Riverway Ste 555, Houston, TX 77056-1984
10991495                   GB Squared, LLC, 615 Blaze Blvd, Edinburg, TX 78539-7062
10991494                   Ganas Holdings LLC, 1111 W Mockingbird Ln Ste 1500, Dallas, TX 75247-5070
11594794               +   Ganas Holdings, LLC, 1111 W. Mockingbird, Suite 1500, Dallas, TX 75247-5070
10991496                   Green Capital Funding, LLC, 116 Nassau St Rm 804, New York, NY 10038-2481
10991497                   Grupo Integral Jetland SA de CV, Lago Alberto 320 Local A-03, Colonia Anahuac, Miguel Hidalgo, Ciudad de Mexico, Mexico 11320
10991498                   Guadalupe Paulina Diaz Ordaz, 282 Ed English Dr Bldg 6 Unit D, Shenandoah, TX 77385-8022
10991499               +   Guillermo Medina, 7931 Airway Rd, San Diego, CA 92154-8310
10991500                   Hilda N Linares, 13705 A SH 249, 77086
10991501               +   Hole & Alvarez, LLP, Attn: Ronald G. Hole, PO Box 720547, Mcallen, TX 78504-0547
11695177                   Hyatt Corporation, Hotel Investments, LLC, Angel Cobery, Director of Finance, 660 E. Market Street, San Antonio, TX 78205
10991502               +   Isaac Tawil, 615 Blaze Blvd., Edinburg, TX 78539-7062
10991503                   Ivan Coto, 12622 Mardi Gras Dr, Houston, TX 77014-2487
10991504                   Jack Antonoff, 600 Wilcrest Dr Apt 15, Houston, TX 77042-1041
10991505                   James Bassetti, Jr, Po Box 1548, Edinburg, TX 78540-1548
11696782               +   James V. Bassetti, Jr., c/o Atlas, Hall & Rodriguez, LLP, Attn: Vicki M Skaggs, PO Box 3725, McAllen, TX 78502-3725
10991506                   Jose Amado Armado Harfurch Karam, 234 Ne 3rd St Apt 1607, Miami, FL 33132-2272
                      Case 20-32547 Document 86 Filed in TXSB on 03/26/21 Page 3 of 5
District/off: 0541-4                                                 User: jchavez                                                          Page 2 of 4
Date Rcvd: Mar 24, 2021                                              Form ID: pdf001                                                      Total Noticed: 95
10991507                   Jose Romero, 532 Sheldon Rd, Channelview, TX 77530-3548
10991508                   Juan Carlos Padilla, 6 Desert Rose Pl, Spring, TX 77382-5900
10991509                   Juan Olvera, 2713 County Line Rd Nw, Acworth, GA 30101-6921
10991510                   Kalamata Capital Group, 80 Broad St Ste 1210, New York, NY 10004-2800
10991511                   Karla Pamanes, 6 Desert Rose Pl, Spring, TX 77382-5900
11679386               +   Lesly A. Rivera, 14302 Cranbrook Creek Lane, Houston, TX 77044-6069
10991512                   Luis F. Hess, PLLC, 282 Ed English Dr Bldg 6-D, Shenandoah, TX 77385-8022
10991513                   Manuel Alamillo Falcon, Calzada de Tlalpan 1314, Colonia Miguel Hidalgo, Benito Juarez, Ciudad de Mexico, Mexico 14260
10991514                   Mario Rivera, 10746 Norchester Village Dr, Houston, TX 77070-3920
10991515                   Martha Guzman, 1803 Adriana Ln, Houston, TX 77049-1668
10991516                   Mirtha Villalba, 155-100 Bayview Ave, Rosedale, NY 11422-3118
10991517                   N.L. Trucking, LLC, attn: M. Guzman, A. Guzman, or V. Guzman, 15209 N Brentwood St, Channelview, TX 77530-3905
10991518                   Olga Villarreal, 15307 Fragrant Pine Ln, Houston, TX 77049-1824
10991519                   Oscar Monroy, 662 Highway 95 S, Elgin, TX 78621-5622
10991520                   Rene Etcharren, 2602 Randal Lake Ln, Spring, TX 77388-2744
10991521                   Renne Law, PLLC, Attn: Christine M. Renne, 808 W Dallas St, Conroe, TX 77301-2259
10991522                   Reynaldo Arizmendi, 9910 Monroe Dr, Dallas, TX 75220-1402
10991523                   Ricardo & Rebecca Garza, 715 Skyline Dr, Duncanville, TX 75116-3923
10991524                   Right Start Entertainment, LLC, 8245 Boone Blvd Ste 600, Vienna, VA 22182-3847
10991525                   Roman Paiz Trueba, Joaquin Romo 68, Colonia Miguel Hidalgo, Benito Juarez, Ciudad de Mexico, Mexico 14260
10991526                   Ruben & Angela Lara, 1412 Stonehollow Dr Ste B, Kingwood, TX 77339-2493
11665375               +   Ruben Lara and Angela Lara, 10110 Forum Park Dr., #258, Houston, Texas 77036-8114
10991527                   Ruben Rendon, 8866 Gulf Fwy Ste 104, Houston, TX 77017-6528
10991528                   Ryan & Dawson, Attn: Carl 'Bo' Dawson, 770 S Post Oak Ln Ste 600, Houston, TX 77056-1965
10991532                   SM Monterrey Group, LLC, 325 N Saint Paul St Ste 3100, Dallas, TX 75201-3923
10991536                   SPD Entertainment, LLC, 433 North Loop W, Houston, TX 77008-2029
10991529                   Santos Laguna SA de CV, Calzada Territoria Santos Modelo #1, Colonia Conjunto de todos los santos, Torreon Coahuila Mexico 27014
10991530                   Sharpe Law Firm, Attn: Matthew Rittmayer, 6688 N Central Expy Ste 450, Dallas, TX 75206-3975
10991531                   Sinergia Deportiva SA de CV, Estadio Universitario Puerta #13, Col. Ciudad Universitaria, San Nicolas d, Nuevo Leon, Mexico 66455
10991533                   Smart Strategic Marketing, LLC, 9595 Six Pines Dr Ste 8210, The Woodlands, TX 77380-1642
10991534                   Soccer Builders Pro, LLC, 433 North Loop W, Houston, TX 77008-2029
10991535                   Soccer Scouting International, LLC, 4008 Gandara Bnd, Austin, TX 78738-7151
10991537                   Steve Dipchan, 14302 Cranbrook Creek Ln, Houston, TX 77044-6069
10991538               +   Stibbs & Co., Attn: Adam R. Fracht, 819 Crossbridge Dr., Spring, TX 77373-3501
10991543               +   TVT 2.0 LLC, 881 Baxter Dr. Ste. 100, South Jordan, UT 84095-8506
10991544                   TW Office Suites, LLC, 8350 Ashlane Way Ste 104, Spring, TX 77382-2341
10991539                   Tinker Road Services, LLC, 26111 Interstate 45 Ste 319, Spring, TX 77380-1902
11697087               +   Tinker Road Services, LLC, 26022 Budde Road, Suite A205, The Woodlands, Texas 77380-3896
10991540                   Tinker Road Services, LLC, 8505 Technology Forest Pl Ste 901, Spring, TX 77381-1186
10991542                   Toros Stadium, LLC, Attn: Alonzo Cantu, 5221 N Mccoll Rd, Mcallen, TX 78504-2202
10991541                   Toros Stadium, LLC, 1616 S Raul Longoria Rd, Edinburg, TX 78542-9169
10991545                   Union Funding Source, 844 Nostrand Ave, Brooklyn, NY 11225-1508
10991546                   Vatesh, LLC, 7220 Bob Bullock Loop Ste 4a, Laredo, TX 78041-2111
10991547                   Vidal Luna, 15315 Vandalia Way, Houston, TX 77053-2123
10991548                   Wali Law, PLLC, Att: Ahson Wali, 13705A State Highway 249, Houston, TX 77086-2705
10991549                   Walter Salomon Chavarria, 13705a State Highway 249, Houston, TX 77086-2705
10991550                   Wells Fargo Bank NA, Attn: Overdraft Collections and Recovery, Po Box 5058, Portland, OR 97208-5058
10991551                   Wells Fargo Bank NA (808), Po Box 6995, Portland, OR 97228-6995
10991552                   William Luck, 1412 Stonehollow Dr Ste B, Kingwood, TX 77339-2493
10991553                   World Soccer Enterprise, LLC, 325 N Saint Paul St Ste 3100, Dallas, TX 75201-3923

TOTAL: 95

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Eduardo Camarena
cr                             Ganas Holdings, LLC
                       Case 20-32547 Document 86 Filed in TXSB on 03/26/21 Page 4 of 5
District/off: 0541-4                                               User: jchavez                                                        Page 3 of 4
Date Rcvd: Mar 24, 2021                                            Form ID: pdf001                                                    Total Noticed: 95
cr                               Hilda Linares
cr                               Joaquin Beltran Vargas
cr                               Jose Corvera
res                              Juan Carlos Padilla
cr                               Tonatiuh Aguayo Vazquez
cr                               Walter Salomon Chavarria
11697344                         Joaquin Beltran
11697345                         Joaquin Beltran
11697346                         Tonatiuh Aguayo Vasquez

TOTAL: 11 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 26, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 24, 2021 at the address(es) listed
below:
Name                             Email Address
Ahson B Wali
                                 on behalf of Creditor Walter Salomon Chavarria aw@walilaw.com

Ahson B Wali
                                 on behalf of Creditor Hilda Linares aw@walilaw.com

Ahson B Wali
                                 on behalf of Creditor Jose Corvera aw@walilaw.com

Alan Ray San Miguel
                                 on behalf of Creditor Blanc Alps LLC alan@sanmiguel.law, service@sanmiguel.law

Christine Michele Renne
                                 on behalf of Creditor Rene Etcharren crenne@crennelaw.com

Christine Michele Renne
                                 on behalf of Creditor World Soccer Enterprises LLC crenne@crennelaw.com

Christine Michele Renne
                                 on behalf of Creditor SM Monterrey Group LLC crenne@crennelaw.com

Francisco Javier Ramirez
                                 on behalf of Creditor Eduardo Camarena lawyers@francisco-ramirez.com francisco-ramirez@comcast.net

John Vincent Burger
                                 on behalf of Creditor Santos Laguna S.A. de C.V. bankruptcy@burgerlawfirm.com,
                                 i-got-notices.dwb@swbell.net;burgerlawfirm@aol.com;johnburger@burgerlawfirm.com;burgerlawfirmhouston@gmail.com

Michael Franz Lebold
                                 on behalf of Debtor Sports Pro Development LLC mfl@racusinlaw.com

Michael P Ridulfo
                                 on behalf of Creditor Tonatiuh Aguayo Vazquez mridulfo@krcl.com rcoles@krcl.com

Michael P Ridulfo
                                 on behalf of Creditor Joaquin Beltran Vargas mridulfo@krcl.com rcoles@krcl.com

Phillip Ransom Livingston
                                 on behalf of Respondent Juan Carlos Padilla prlivingston@sbcglobal.net
                       Case 20-32547 Document 86 Filed in TXSB on 03/26/21 Page 5 of 5
District/off: 0541-4                                          User: jchavez                                                          Page 4 of 4
Date Rcvd: Mar 24, 2021                                       Form ID: pdf001                                                      Total Noticed: 95
Randy W Williams
                             rww@bymanlaw.com rw13@trustesolutions.com;rw13@trustesolutions.net;rw11@trustesolutions.net;rww.trustee1@gmail.com

Richard Justin White
                             on behalf of Creditor Jambrina CPA rjwhite@bwchlaw.com

Seymour Roberts, Jr.
                             on behalf of Creditor Ganas Holdings LLC sroberts@fflawoffice.com, nalmaleh@fflawoffice.com

US Trustee
                             USTPRegion07.HU.ECF@USDOJ.GOV

Vicki M Skaggs
                             on behalf of Creditor James V. Bassetti Jr vmscourt@atlashall.com, crtnot@atlashall.com;jcummings@atlashall.com


TOTAL: 18
